DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

CLAIM STATUS
Claims 1-20 are pending.
Claims 16-20 are withdrawn from consideration, pursuant to Applicant’s election of Invention I on 09/29/2020.
Claims 1 and 8 are amended.
RESPONSE TO APPLICANT’S AMENDMENTS/ARGUMENTS
– 35 USC § 103 –
	Claims 1-2 and 8-9 were rejected under 35 USC § 103 as being unpatentable over Ahmed, US 2010/0085250 (hereinafter “AHMED”) in view of Lennen, US 2012/0299771 (hereinafter “LENNEN”).
	Claims 3-4 and 10-11 were rejected under 35 USC § 103 as being unpatentable over AHMED/LENNEN in further view of Sagiraju, US 2017/0357008 (hereinafter “SAGIRAJU”).
Claims 5-6, 12-13, and 15 were rejected under 35 USC § 103 as being unpatentable over AHMED/LENNEN in further view of Sturza et al., US 2011/0021171 (hereinafter “STURZA”).
Claims 5-6, 12-13, and 15 were rejected under 35 USC § 103 as being unpatentable over AHMED/LENNEN in further view of Runyon et al., US 2009/0027260 (hereinafter “RUNYON”).
	Without conceding to the propriety of Applicant’s remarks, the Examiner finds them moot in view of the Applicant’s substantial amendments to the claimed invention and the new grounds of rejection set forth herein.  

– Additional Remarks –
	Applicant is reminded that in order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action.  The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action.  The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims, be held in abeyance until allowable subject matter is indicated.  The Applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action.  A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section1.
Should the Applicant believe that a telephone conference would expedite the prosecution of the instant application, Applicant is invited to call the Examiner.
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Ahmed et al., US 2010/0085250 in view of Florence Macchi-Gernot et al., “Combined Acquisition and Tracking Methods for GPS L1 C/A and L1C Signals”, International Journal of Navigation and Observation, Volume 2010, Article ID 190465, 19 pages, 18 September 2010 (hereinafter “MACCHI-GERNOT”).

Re claim 1, AHMED discloses a method of an electronic device for aided emergency scenario in a global navigation satellite system (GNSS) ([0024] – location estimation device based on satellite signals; [0027] - GNSS) the electronic device including a processor and a GNSS receiver ([0028] – receiver in a mobile station), the method comprising: 
loading, by the electronic device ([0028] – receiver in a mobile station), a plurality of available satellite signal carriers ([0027] – e.g., GNSS signal carriers include, e.g., GPS L1 C/A and L1 C-D GPS; [0077-0078] – methods described applicable to various signal carriers (e.g., GPS L1 C/A, Galileo L1F, etc…)); 

combining, by the electronic device ([0028] – receiver in a mobile station), the plurality of available satellite signal carriers into a number of signal combinations based on the created hypotheses ([0051-0053] – first and second signal components (i.e., carriers) are combined; [0065-0066] – energy profiles of the signal components are combined for a particular hypothesis); and 
determining, by the electronic device ([0028] – receiver in a mobile station), whether a satellite signal is detected with one of the number of signal combinations ([0062] – combined signal is correlated to enhance detection).
AHMED fails to explicitly disclose wherein combining the plurality of available satellite signal carriers includes identifying a maximum power peak for each of the plurality of available satellite signal carriers and, after identifying the maximum power peaks, combining the identified maximum power peaks for each of the plurality of available satellite signal carriers.
However, MACCHI-GERNOT, in the same or in a similar field of endeavor, teaches combining a plurality of available satellite signal carriers including identifying a maximum power peak for each of the plurality of available satellite signal carriers ([p.6/col.1] –identify highest peak) and, after identifying the maximum power peaks, combining the identified maximum power peaks for each of a plurality of available satellite signal carriers ([pp.6-7] – power peaks identified and combined for each signal 
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify GNSS device of AHMED to include the particular signal combination techniques of MACCHI-GERNOT.  One would have been motivated to do so in order to improve signal acquisition and tracking performance (see MACCHI-GERNOT [p.2/col.1]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MACCHI-GERNOT merely teaches that it is well-known to combine the maximum power peaks of a plurality of signals.  Since both AHMED and MACCHI-GERNOT disclose similar Global Navigation Satellite Systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 2, AHMED/MACCHI-GERNOT renders obvious the method of claim 1, as shown above.  AHMED further discloses acquiring a satellite signal ([0005] – acquire the received signal in a navigation system).	
AHMED fails to explicitly disclose tracking, by the electronic device, the satellite signal when the satellite signal is determined to be detected.

Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant invention, to modify GNSS device of AHMED to include the particular signal combination techniques of MACCHI-GERNOT.  One would have been motivated to do so in order to improve signal acquisition and tracking performance (see MACCHI-GERNOT [p.2/col.1]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, MACCHI-GERNOT merely teaches that it is well-known to combine the maximum power peaks of a plurality of signals.  Since both AHMED and MACCHI-GERNOT disclose similar Global Navigation Satellite Systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
Re claim 8, Applicant recites the same or substantially the same invention as claim 1.  Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1, shown above.  Furthermore, the Examiner recognizes the additional structural elements of a global navigation satellite system (GNSS) receiver ([Fig.1] – mobile station 100); a processor ([0021] – processor); and a non-transitory computer readable storage medium storing instructions that, when executed, cause the processor 

Re claim 9, Applicant recites the same or substantially the same invention as claim 2.  Accordingly, claim 9 is rejected in the same or substantially the same manner as claim 2, shown above.
CLAIM REJECTIONS - 35 USC § 103 (CONTINUED)

Claim 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED/MACCHI-GERNOT, in further view of Sagiraju, US 2017/0357008 A1 (hereinafter “SAGIRAJU”).

Re claim 3, AHMED/MACCHI-GERNOT renders obvious the method of claim 2, as shown above.
AHMED fails to explicitly disclose wherein tracking the satellite signal further comprises checking, by the electronic device, the tracked satellite signal against impairment metrics and determining whether the tracked satellite signal is a false track based on the impairment metrics.
However, SAGIRAJU, in the same or in a similar field of endeavor, teaches wherein tracking a satellite signal further comprises checking the tracked satellite signal against impairment metrics and determining whether the tracked satellite signal is a false track based on the impairment metrics ([0030-0034] – detecting impaired satellites using data calculated by acquisition module 220).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the particular signal tracking and impairment detection features of SAGIRAJU.  One would have been motivated to do so in order to provide a quick and efficient method for detecting impairments in GNSS receivers (see SAGIRAJU [0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 

Re claim 4, AHMED/MACCHI-GERNOT/SAGIRAJU renders obvious the method of claim 3, as shown above.
AHMED fails to explicitly disclose forming range and range rate measurements, by the electronic device, when the tracked satellite signal is determined to be true.
However, SAGIRAJU, in the same or in a similar field of endeavor, teaches forming range and range rate measurements when a tracked satellite signal is determined to be true ([0032] – calculating ranges for minimum position (i.e., range), coarse time, and coarse frequency (i.e., range rate) are determined).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the particular signal tracking and impairment detection features of SAGIRAJU.  One would have been motivated to do so in order to provide a quick and efficient method for detecting impairments in GNSS receivers (see SAGIRAJU [0016]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, SAGIRAJU merely adds a well-known satellite 

Re claims 10-11, Applicant recites the same or substantially the same invention as claims 3-4.  Accordingly, claims 10-11 are rejected in the same or substantially the same manner as claims 3-4, shown above.  
CLAIM REJECTIONS - 35 USC § 103 (CONTINUED)

Claim 5-6, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED/MACCHI-GERNOT, in view of Sturza et al., US 2011/0021171 A1 (hereinafter “STURZA”).

Re claim 5, AHMED/MACCHI-GERNOT renders obvious the method of claim 1, as shown above.
AHMED fails to explicitly disclose forming, by the electronic device, a plurality of extended integration (EI) combination hypotheses when it is determined the satellite signal is not detected.
However, STURZA, in the same or in a similar field of endeavor, teaches forming a plurality of extended integration (EI) combination hypotheses when it is determined a satellite signal is not detected ([0006] – plurality of second hypotheses to generate a plurality of extended integrations).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the extended integration techniques of STURZA.  One would have been motivated to do so in order to reduce the length of time required for satellite acquisition (see STURZA [0001]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, STURZA merely adds a well-

Re claim 6, AHMED/MACCHI-GERNOT/STURZA renders obvious the method of claim 5, as shown above.
AHMED fails to explicitly disclose wherein the plurality of EI combination hypotheses includes a first EI combination hypothesis and a second EL combination hypothesis, and wherein the second EI combination hypothesis is initiated while the first El combination hypothesis is running.
However, STURZA, in the same or in a similar field of endeavor, teaches wherein the plurality of EI combination hypotheses includes a first EI combination hypothesis and a second EL combination hypothesis, and wherein the second EI combination hypothesis is initiated while the first El combination hypothesis is running ([0006] – plurality of second hypotheses to generate a plurality of extended integrations (i.e., at least a first and second EI combination hypothesis); [0016] – in parallel, next group of hypotheses start their integrations; process is repeated).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the extended integration techniques of STURZA.  One would have been motivated to do so in order to reduce the length of time required for satellite acquisition (see STURZA [0001]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a 

Re claims 12-13, Applicant recites the same or substantially the same invention as claims 5-6.  Accordingly, claims 12-13 are rejected in the same or substantially the same manner as claims 5-6, shown above.  

Re claim 15, AHMED/MACCHI-GERNOT renders obvious the method of claim 1, as shown above.
AHMED fails to explicitly disclose a battery, and wherein the hypothesis are generated based on a remaining battery life of the battery.
However, STURZA, in the same or in a similar field of endeavor, teaches a battery, and wherein the hypothesis are generated based on a remaining battery life of the battery ([0012] – reducing the number of hypotheses to increase battery life).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the battery and hypothesis generation of STURZA.  One would have been motivated to do so in order to reduce the length of time required for satellite acquisition (see STURZA [0001]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, STURZA merely 
CLAIM REJECTIONS - 35 USC § 103 (CONTINUED)

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AHMED/MACCHI-GERNOT, in view of Runyon et al., US 2009/0027260 A1 (hereinafter “RUNYON”).

Re claim 7, AHMED/MACCHI-GERNOT renders obvious the method of claim 1, as shown above.
AHMED fails to explicitly disclose wherein the plurality of available satellite signal carriers are combined into the number of signal combinations based on maximum combining ratio (MCR) weights.
However, RUNYON, in the same or in a similar field of endeavor, teaches wherein plurality of available satellite signal carriers are combined into a number of signal combinations based on maximum combining ratio (MCR) weights ([0047] – combining satellite signals using a maximum ratio combining algorithm).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the GNSS signal processing system of AHMED to add the particular signal combining techniques of RUNYON.  One would have been motivated to do so in order to combine satellite signals (see RUNYON [0047]) and improve navigation system performance through improved SNR for combined signals (see AHMED [0079]).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield 

Re claim 14, Applicant recites the same or substantially the same invention as claim 7.  Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 7, shown above.  
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2017/0264472, Dolgin et al. – phase detection system for generating an output phase signal based on a phase differential to detect unknown signals.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. § 1.111(b)